DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/19/2018 and 01/31/2019 were filed after the mailing date of the application on 11/16/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (US 20160259594).
Regarding claim 1, Takahashi teaches a method of operating multiple data storage tiers including a solid state drive (SSD) storage tier having SSD storage components and a hard disk drive (HDD) storage tier having magnetic disk devices, the method comprising: (Takahashi teaches a storage control device composed of a plurality of SSDs and a plurality of HDDs having magnetic disk drives. See [0003] and [0056])
establishing write quotas for the SSD storage components of the SSD storage tier, each write quota identifying an amount of data that is permitted to be written to a respective SSD storage component during a predefined amount of time; (Takahashi teaches the plurality of SSDs are virtually used as a single SSD, named SSD 110. This SSD has a main storage area and a spare area. This spare area may be an SSD at a lower tier. Therefore, the main area of SSD 110 acts as a first SSD and the spare area acts as a second SSD. The capacity of each of these SSDs is determined through the analysis unit 152. These capacities act as the write quotas for each SSD. The capacity of the main area is limited by a write threshold. See [0034], [0041], [0056], and [0066])
consuming the write quotas in response to write operations performed on the SSD storage components of the SSD storage tier; (The capacity of each SSD is reduced as the number of writes increases. The number of writes is obtained from SSD 110 by processor 160. Therefore, the capacity is consumed as the number of write operations increases. See [0066])
and in response to a particular write quota for a particular SSD storage component of the SSD storage tier becoming fully consumed, performing a set of remedial activities on the multiple storage tiers to protect operation of the particular SSD storage component of the SSD storage tier. (In response to reaching the upper limit of the capacity, the write threshold, of the main area the processor 160 may perform remedial activates such as changing the capacities of the main area and spare areas of the storage system. See [0067])
Regarding claim 2, Takahashi teaches  a method as in claim 1 wherein performing the set of remedial activities on the multiple storage tiers includes: in response to the particular write quota for the particular SSD storage component of the SSD storage tier becoming fully consumed, blocking further write instructions to the particular SSD storage component of the SSD storage tier during the predefined amount of time to prevent the particular SSD storage component from performing further write operations during the predefined amount of time. (When the write threshold of the main area is reached, the further write instructions are sent to the spare area. This write threshold and capacity is held for a predetermined time. See [0069] and [0028])
Regarding claim 3, Takahashi teaches a method as in claim 2 wherein performing the set of remedial activities on the multiple storage tiers further includes: while the further write instructions to the particular SSD storage component are being blocked, processing the further write instructions on a set of other SSD storage components of the SSD storage tier to store data of the further write instructions, the particular SSD storage component being omitted from the set of other SSD storage components. (When the write threshold of the main area is reached, the write data may be transferred to the spare area, as in step S107. The spare area may be a second SSD as discussed above. See [0034] and [0067])
Regarding claim 5, Takahashi teaches a method as in claim 2 wherein performing the set of remedial activities on the multiple storage tiers further includes: while the further write instructions to the particular SSD storage component are being blocked, moving data from the particular SSD storage component to a set of other SSD storage components of the SSD storage (When the write threshold of the main area is reached, the write data may be transferred to the spare area, as in step S107. The spare area may be a second SSD as discussed above. See [0034] and [0067])
Regarding claim 7, Takahashi teaches a method as in claim 2, further comprising: 
after blocking the further write instructions to the particular SSD storage component of the SSD storage tier during the predefined amount of time and in response to expiration of the predefined amount of time, establishing a new write quota for the particular SSD storage component of the SSD storage tier, the new write quota (i) replacing the particular write quota and (ii) identifying a new amount of data that is permitted to be written to the particular SSD storage component during another predefined amount of time; (Takahashi teaches the number of write processes are calculated during a predefined amount of time. When this number is calculated at the end of the predefined amount of time it is compared to the write threshold. When the number of writes exceeds the threshold, the capacity of the main and spare areas are changed. This change is capacity creates a new write quota and write threshold for the main area SSD. See [0028] and [0066])
consuming the new write quota in response to new write operations performed on the particular SSD storage component of the SSD storage tier; (The capacity of each SSD is reduced as the number of writes increases. The number of writes is obtained from SSD 110 by processor 160. Therefore, the capacity is consumed as the number of write operations increases. See [0066])
and in response to the new write quota for the particular SSD storage component of the SSD storage tier becoming fully consumed, performing a new set of remedial activities on the (In response to reaching the upper limit of new the capacity, the write threshold, of the main area the processor 160 may perform remedial activates such as changing the capacities of the main area and spare areas of the storage system. See [0067])
Regarding claim 18, Takahashi teaches data storage equipment, comprising:
a host interface operative to communicate with a set of host computers; (Takahashi teaches a channel adapter which is an interface with the host. This channel adapter connects the host to other host computers. See [0057-0058])
a storage interface operative to communicate with multiple data storage tiers including a solid state drive (SSD) storage tier having SSD storage components and a hard disk drive (HDD) storage tier having magnetic disk devices; (Takahashi teaches a storage control device composed of a plurality of SSDs and a plurality of HDDs having magnetic disk drives. See [0003] and [0056])
memory; (Takahashi’s system includes an external storage device which stores a program. See [0057])
and control circuitry coupled to the host interface, the storage interface, and the memory, wherein the memory stores instructions which, when carried out by the control circuitry, cause the control circuitry to: (A storage control device 150 contain a processor, a memory, a bus, an external storage device, and a network connection device. The processor acts as control circuitry. See [0050])
establish write quotas for the SSD storage components of the SSD storage tier, each write quota identifying an amount of data that is permitted to be written to a respective SSD storage component during a predefined amount of time in response to write requests from the set of host (Takahashi teaches the plurality of SSDs are virtually used as a single SSD, named SSD 110. This SSD has a main storage area and a spare area. This spare area may be an SSD at a lower tier. Therefore, the main area of SSD 110 acts as a first SSD and the spare area acts as a second SSD. The capacity of each of these SSDs is determined through the analysis unit 152. These capacities act as the write quotas for each SSD. The capacity of the main area is limited by a write threshold. The capacity of each SSD is reduced as the number of writes increases. The number of writes is obtained from SSD 110 by processor 160. Therefore, the capacity is consumed as the number of write operations increases. In response to reaching the upper limit of the capacity, the write threshold, of the main area the processor 160 may perform remedial activates such as changing the capacities of the main area and spare areas of the storage system. See [0034], [0041], [0056], and [0066-0067])
Regarding claim 19, Takahashi teaches a computer program product having a non-transitory computer readable medium which stores a set of instructions to operate multiple data storage tiers including a solid state drive (SSD) storage tier having SSD storage components and a hard disk drive (HDD) storage tier having magnetic disk devices; (Takahashi includes a medium drive device 17 may output instructions form a portable storage medium to the memory. These instructions are sent to a storage control device composed of a plurality of SSDs and a plurality of HDDs having magnetic disk drives. See [0003], [0054], and [0056])
the set of instructions, when carried out by computerized circuitry, causing the computerized circuitry to perform a method of:
establishing write quotas for the SSD storage components of the SSD storage tier, each write quota identifying an amount of data that is permitted to be written to a respective SSD storage component during a predefined amount of time; (Takahashi teaches the plurality of SSDs are virtually used as a single SSD, named SSD 110. This SSD has a main storage area and a spare area. This spare area may be an SSD at a lower tier. Therefore, the main area of SSD 110 acts as a first SSD and the spare area acts as a second SSD. The capacity of each of these SSDs is determined through the analysis unit 152. These capacities act as the write quotas for each SSD. The capacity of the main area is limited by a write threshold. See [0034], [0041], [0056], and [0066])
consuming the write quotas in response to write operations performed on the SSD storage components of the SSD storage tier; (The capacity of each SSD is reduced as the number of writes increases. The number of writes is obtained from SSD 110 by processor 160. Therefore, the capacity is consumed as the number of write operations increases. See [0066])
and in response to a particular write quota for a particular SSD storage component of the SSD storage tier becoming fully consumed, performing a set of remedial activities on the multiple storage tiers to protect operation of the particular SSD storage component of the SSD storage tier. (In response to reaching the upper limit of the capacity, the write threshold, of the main area the processor 160 may perform remedial activates such as changing the capacities of the main area and spare areas of the storage system. See [0067])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 20160259294) in view of Prabhakaran (US 20110138106).
Regarding claim 4, Takahashi teaches a method as in claim 2 as seen above.
However, Takahashi does not teach a method as in claim 2 wherein performing the set of remedial activities on the multiple storage tiers further includes: while the further write instructions to the particular SSD storage component are being blocked, processing the further write instructions on a set of magnetic disk devices of the HDD storage tier to store data of the further write instructions.
Prabhakaran teaches a method as in claim 2 wherein performing the set of remedial activities on the multiple storage tiers further includes: while the further write instructions to the particular SSD storage component are being blocked, processing the further write instructions on a set of magnetic disk devices of the HDD storage tier to store data of the further write instructions. (Prabhakaran teaches a hybrid memory system composed of a write cache 140 and SSD 150. The write cache 140 is a HDD. In this system, the life of an SSD is extended by writing to the write cache instead of the SSD when an overwrite threshold is reached. When the overwrite ratio is greater than the overwrite ratio the data is sent to the write cache. Therefore, the write data is processed on the HDD instead of the SSD. See [0015-0016] and [0027])

Regarding claim 6, the combination of Takahashi in view of Prabhakaran teaches a method as in claim 2 wherein performing the set of remedial activities on the multiple storage tiers further includes: while the further write instructions to the particular SSD storage component are being blocked, moving data from the particular SSD storage component to a set of magnetic disk devices of the HDD storage tier. (In Prabhakaran, the life of an SSD is extended by writing to the write cache instead of the SSD when an overwrite threshold is reached. When the overwrite ratio is greater than the overwrite ratio the data is sent to the write cache. Therefore, the write data is processed on the HDD instead of the SSD. See [0015-0016] and [0027])
Claims 8-17 and claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 20160259294) in view of Ryan (US 20160034206).
Regarding claim 8, Takahashi teaches the method of claim 2 as seen above.
However, Takahashi does not teach wherein establishing the write quotas for the SSD storage components of the SSD storage tier includes: generating health indicators for the SSD 
Ryan teaches wherein establishing the write quotas for the SSD storage components of the SSD storage tier includes: generating health indicators for the SSD storage components of the SSD storage tier, each health indicator indicating a measure of healthiness for a respective SSD storage component of the SSD storage tier. (Ryan teaches a method for extending the lifetime of SSDs. These SSDs are composed of blocks of flash memory. Health indicators are monitored for the device over time based on a variety of thresholds such as errors. These thresholds act to set the device into various stages of health. The health stage of the device acts as the health indicator for each SSD. See [0037] and [0099])
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Takahashi to incorporate the teachings of Ryan to include wherein establishing the write quotas for the SSD storage components of the SSD storage tier includes: generating health indicators for the SSD storage components of the SSD storage tier, each health indicator indicating a measure of healthiness for a respective SSD storage component of the SSD storage tier. The inclusion of health indicators help to prolong the lifetime of the SSD as preventive measures may be taken once an SSD moves into a particular health stage as discussed in Ryan [0037].
Regarding claim 9, the combination of Takahashi in view of Ryan teaches a method as in claim 8 wherein generating the health indicators for the SSD storage components of the SSD storage tier includes: 
receiving error counts from the SSD storage components of the SSD storage tier; (Ryan teaches a bit error rate in a particular block is received by a Navigator module. See [0099])
(The bit error rate received by the Navigator module determines the current health stage for the SSD. See [0099])
Regarding claim 10, the combination of Takahashi in view of Ryan further teaches a method as in claim 9 wherein deriving the health indicators for the SSD storage components of the SSD storage tier based on the error counts received from the SSD storage components includes: 
deriving a first health indicator for a first SSD storage component of the SSD storage tier based on a first set of error counts received from the first SSD storage component, the first set of error counts identifying a respective set of errors encountered by the first SSD storage component during operation of the first SSD storage component; (Ryan teaches a critical threshold may be employed for detecting when a memory block should move from one health stage to the next. Therefore, the health indicator is based on the number of errors. See [0098-0099])
and deriving a second health indicator for a second SSD storage component of the SSD storage tier based on a second set of error counts received from the second SSD storage component, the second set of error counts identifying a respective set of errors encountered by the second SSD storage component during operation of the second SSD storage component. (Ryan teaches a health indicator for a single SSD. Therefore in Takahashi’s multiple SSD system, each SSD maintains a health indicator. Each SSD’s health indicator is based on a number of error counts. See [0098-0099])
Regarding claim 11, Takahashi teaches a method as in claim 10 wherein establishing the write quotas for the SSD storage components of the SSD storage tier further includes: providing (Takahashi teaches the write quotas for the SSDs are generated based on the capacity of each SSD. This capacity is limited by a write threshold. Therefore, the write threshold acts as an indicator for generating the capacity for the next time period. See [0066])
However, Takahashi does not teach providing the write quotas for the SSD storage components of the SSD storage tier based on health indicators generated for the SSD storage components of the SSD storage tier.
Ryan teaches providing the write quotas for the SSD storage components of the SSD storage tier based on health indicators generated for the SSD storage components of the SSD storage tier. (Ryan teaches a critical threshold may be employed for detecting when a memory block should move from one health stage to the next. Therefore, the health indicator is based on the number of errors. See [0098-0099])
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Takahashi to incorporate the teachings of Ryan to include providing the write quotas for the SSD storage components of the SSD storage tier based on health indicators generated for the SSD storage components of the SSD storage tier. Takahashi teaches the write quotas are based on the analyzed number of writes. This number of writes may indicate the health of the SSD, but the capacity of the SSD is not explicitly based on a health measure. Ryan teaches a health indicator. By including Ryan’s health indicator, the SSD’s life may be prolonged as shown in Ryan [0012].
Regarding claim 12, Takahashi teaches a method as in claim 11 wherein providing the write quotas for the SSD storage components of the SSD storage tier includes: generating the (Takahashi teaches the write quotas, or capacity of each SSD, is based on the number of writes to the main area of the SSD during a predefined time period. See [0028] and [0066])
However, Takahashi does not teach generating the write quotas for the SSD storage components of the SSD storage tier based on (i) the health indicators generated for the SSD storage components of the SSD storage tier. 
Ryan teaches (i) the health indicators generated for the SSD storage components of the SSD storage tier. (Ryan teaches a method for extending the lifetime of SSDs. These SSDs are composed of blocks of flash memory. Health indicators are monitored for the device over time based on a variety of thresholds such as errors. These thresholds act to set the device into various stages of health. The health stage of the device acts as the health indicator for each SSD. See [0037] and [0099])
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Takahashi to incorporate the teachings of Ryan to include generating the write quotas for the SSD storage components of the SSD storage tier based on (i) the health indicators generated for the SSD storage components of the SSD storage tier. Takahashi teaches the write quotas are based on the analyzed number of writes. This number of writes may indicate the health of the SSD, but the capacity of the SSD is not explicitly based on a health measure. Ryan teaches a health indicator. By including Ryan’s health indicator, the SSD’s life may be prolonged as shown in Ryan [0012].
Regarding claim 13, the combination of Takahashi in view of Ryan further teaches a method as in claim 12 wherein generating the write quotas for the SSD storage components of 
deriving a first write quota for the first SSD storage component of the SSD storage tier based on the first health indicator for the first SSD storage component, the first health indicator indicating a measure of healthiness for the first SSD storage component of the SSD storage tier, and the first write quota indicating an amount of data that is permitted to be written to the first SSD storage component during the predefined amount of time; (Takahashi teaches deriving a write quota based on the number of writes to a main storage area. This number of writes may act as an indicator of health. See [0028] and [0066])
and deriving a second write quota for the second SSD storage component of the SSD storage tier based on the second health indicator for the second SSD storage component, the second health indicator indicating a measure of healthiness for the second SSD storage component of the SSD storage tier, and the second write quota indicating an amount of data that is permitted to be written to the second SSD storage component during the predefined amount of time. (Takahashi teaches deriving a second write quota based on the number of writes to a spare storage area. This number of writes may act as an indicator of health. See [0028] and [0066])
Regarding claim 14, the combination of Takahashi in view of Ryan teaches a method as in claim 13 wherein consuming the write quotas includes: consuming the first write quota for the first SSD storage component and the second write quota for the second SSD storage component at different rates in response to data being written to the first SSD storage component and the second SSD storage component at different rates during a same window of time. (Takahashi teaches the analysis unit 152 analyzes the information of the number of writes performed on SSD 110. When the main area write threshold in reached during a time period, data is transferred to the spare area. Then the number of writes is analyzed for the spare area. This second number of writes acts as a second rate of writes. See [0028] and [0066-0067])
Regarding claim 15, the combination of Takahashi in view of Ryan further teaches a method as in claim 13, further comprising: in response to a change in usage pattern of the first SSD storage component, updating the first write quota from a first amount of data that is permitted to be written to the first SSD storage component during the predefined amount of time to a second amount of data that is permitted to be written to the first SSD storage component during the predefined amount of time, the second amount of data being different from the first amount of data. (Takahashi teaches when a write threshold is exceed the capacities of the main and spare areas may be altered. This new capacity of the main area creates a second capacity or amount of data allowed to be written to the main area. See [0066-0067])
Regarding claim 16, the combination of Takahashi in view of Ryan further teaches a method as in claim 13, further comprising: updating the first health indicator from a first measure of healthiness for the first SSD storage component to a second measure of healthiness for the first SSD storage component, the second measure of healthiness being different from the first measure of healthiness. (Ryan teaches the Navigator module monitors the health of each block in the SSD. When a threshold violation is detected, health stage is changed. This change in health stage constitutes a change from a first measure of healthiness to a second measure of healthiness. See [0097])
Regarding claim 17, the combination of Takahashi in view of Ryan further teaches a method as in claim 13 wherein deriving the first write quota for the first SSD storage component of the SSD storage tier includes ascertaining a remaining number of program erase (PE) cycles (Ryan teaches a Navigator module maintains the max P/E count. The total max P/E count is based on the current health stage of the device. See [0102])
wherein deriving the second write quota for the second SSD storage component of the SSD storage tier includes ascertaining a remaining number of PE-cycles available for the second SSD storage component based on (i) the second health indicator for the second SSD storage component and (ii) a current total number of PE-cycles performed by the second SSD storage component; (Ryan teaches a health indicator for a single SSD. Therefore in Takahashi’s multiple SSD system, each SSD maintains a max P/E count which is based on the current health stage of the device. See [0102])
and wherein the current total number of PE-cycles performed by the first SSD storage component and the current total number of PE-cycles performed by the second SSD storage component are different. (Takahashi teaches the write quotas, or capacities, of the SSDs are different based on the number of writes. Therefore, when incorporating Ryan’s health indicator based on a max P/E count each SSD may have a different number of max P/E counts. See [0102])
Regarding claim 20, the combination of Takahashi in view of Ryan teaches a method as in claim 1 wherein each of the SSD storage components of the SSD storage tier has a respective pre-specified program-erase cycle lifetime limit; (Ryan teaches a navigator module maintains a max P/E count associated with each block of each SSD. See [0102])
and wherein the method further comprises: while consuming the write quotas for the SSD components of the SSD storage tier, writing data to particular SSD storage components of the (Ryan teaches once the max P/E count is reached the health indicator can move to the next stage while still writing to the SSD. See [0102])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSI A LOUDENSLAGER whose telephone number is (571)272-3410.  The examiner can normally be reached on Mon - Thurs 9:00 - 5:30 and every other Fri 9:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached at 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/KELSI A LOUDENSLAGER/Examiner, Art Unit 2183                                                                                                                                                                                                        
/Aimee Li/Supervisory Patent Examiner, Art Unit 2183